Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors ENSURAPET, INC. We hereby consent to the use in this Annual Report of ENSURAPET, INC. of our report dated April24, 2008, for the consolidated balance sheets of ENSURAPET, INC. as of the period ended December31, 2007 and 2006, andthe related consolidated statements of operations, changes in shareholders’ equity, and cash flows for each of the two years in the period ended December 31, 2007; and from July 20, 2005 (inception) to
